DETAILED ACTION
This Office Action is responsive to communications of application received on 9/21/2020. The disposition of the claims is as follows: claims 1-20 are pending in this application. Claims 1, 9 and 17 are independent claims.
Your application has been assigned to Art Unit 2675. Please be sure to use this Art Unit number on all correspondence to help us route your case and respond to you in a timely fashion.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 9/21/2020 has been considered by the Examiner. A copy which has been signed, initialed and dated is included with the present Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Sachs et al. (US 9978003) teaches systems and methods for segregating target individuals represented in a probe digital image from background pixels in the probe digital image. In particular, in one or more embodiments, the disclosed systems and methods train a neural network based on two or more of training position channels, training shape input channels, training color channels, or training object data. Moreover, in one or more embodiments, the disclosed systems and methods utilize the trained 
Jetley et al. (US 9830529) teaches a method for generating a system for predicting saliency in an image and method of use of the prediction system are described. Attention maps for each of a set of training images are used to train the system. The training includes passing the training images though a neural network and optimizing an objective function over the training set which is based on a distance measure computed between a first probability distribution computed for a saliency map output by the neural network and a second probability distribution computed for the attention map for the respective training image. The trained neural network is suited to generation of saliency maps for new images (figures 1-4).
However, the prior art searched and of record neither anticipates nor suggests the claimed combinations of establishing at least one of the plurality of channels as a training channel and at least some of the plurality of channels as one or more ground truth channels; training an artificial neural network (ANN) to predict one or more output channels from the training channel, wherein the training involves computationally updating weights of the ANN based on a loss function that comprises a difference between the one or more output channels and the one or more ground truth channels, and wherein the difference is computationally biased based on values from the saliency map.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675